Citation Nr: 1110835	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-15 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD),bronchitis and asthma due to in-service exposure to jet fuel and/or cold weather.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964. 
 
These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  At the Veteran's request, the undersigned held the record open for 60 days in order to give him an opportunity to submit additional evidence, in the form of medical opinions.  The Veteran did not submit any additional evidence.  

With respect to the Veteran's respiratory claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has generally characterized the issue as a claim for entitlement to service connection for a respiratory disorder, to include COPD, bronchitis and asthma due to in-service exposure to jet fuel and/or cold weather.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service or within one year of separation; the evidence of record does not indicate that a medical nexus exists between the Veteran's active duty service and his current bilateral hearing loss.  

2.  Tinnitus was not manifest during service or within one year of separation; the evidence of record does not indicate that a medical nexus exists between the Veteran's active duty service and his current tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the same December 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  



Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA treatment records, and the Veteran submitted private treatment records.  Moreover, records from the Social Security Administration (SSA) have been associated with the claims file. 

Next, a specific VA examination and opinion was obtained in April 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

With respect to his claims, in October 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See BVA Hearing Transcript (T.) at 2.  Also, information was solicited regarding the onset of his disorders and whether he had an etiological opinion establishing a link between his military service and his disorders or continuity of these disorders from service to the present.  See T. at 22-28. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Rather, the record was held open to permit the Veteran the opportunity to submit supporting medical evidence.  See T. at 29.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus.   

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2010).

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  An April 2008 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
65
70
LEFT
55
55
60
70
75

Speech audiometry revealed speech recognition ability of 84 percent in his right ear and 68 percent in his left ear.  The diagnosis was bilateral sensorineural hearing loss.  

In considering in-service incurrence, the Board notes that the service treatment records fail to demonstrate any complaints or treatment referable to hearing loss or tinnitus.  Recognition is given to an August 1960 Group Screen Audiogram that showed some hearing loss in the right ear.  This would suggest that the Veteran may have had some level of right ear hearing loss at enlistment.  However, subsequent records would refute such a finding.  First, the August 1960 report indicated that the Veteran was given an H-1 profile, which indicates the he was cleared for flying.  Next, as noted, the service treatment records are silent with respect to any complaints, treatment, or diagnosis of hearing loss or tinnitus.  Moreover, and of significant import, an April 1964 audiometric testing, completed just a few months prior to his separation from service, reflected normal thresholds in both his right and left ears.  A history of noise exposure from jets was documented for 2 years and 6 months.  His August 1964 separation examination reflected normal whispered testing results.  Moreover, a clinical evaluation of his ears was normal at that time. 

Concerning there being evidence of an in-service injury, the Veteran's military occupational specialty (MOS) was an aircraft and engine mechanic. See the Veteran's DD form 214.  He alleges that his MOS exposed him to constant aircraft noise.  The Veteran testified at his October 2010 BVA hearing that he was exposed to noise while working as a mechanic on the flight line.  See T. at 22.  He stated that he was only provided earmuffs for hearing protection.  See Id.  Thus, while there is no documentation of hearing loss or tinnitus in service, the Board will concede that he had noise exposure.

However, there is no indication that such exposure resulted in any injury.  As was noted above, the Veteran's service treatment records do not indicate any abnormalities with respect to the Veteran's ears upon separation.  Indeed, the record is devoid of any competent medical evidence which even hints of an ear injury.  Moreover, an audiological examination completed a few months before separation from service reflected normal results.  His separation examination also reflected a normal whispered test.  

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss or tinnitus is causally related to active service for the reasons discussed below.

The post-service evidence does not reflect complaints or treatment for bilateral hearing loss or tinnitus until November 2007, over forty years following the Veteran's separation from active duty service.  Specifically, complaints associated with his hearing loss and tinnitus were first raised in his November 2007 claim.  A diagnosis of bilateral sensorineural hearing loss or tinnitus was not made until his April 2008 VA examination.  As such, the objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his bilateral hearing loss or tinnitus for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his hearing loss and tinnitus since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of difficulty hearing and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued bilateral hearing loss and tinnitus since active service, while competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1964) and initial reported symptoms and diagnosis as early as 2007, over 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is simply no evidence, other than his own statements, to support his assertions of experiencing bilateral hearing loss and tinnitus since service.  

Next, the Board notes that the Veteran has been inconsistent in his history of experiencing tinnitus.  He initially reported experiencing tinnitus in 1961 in his November 2007 claim.  However, at his April 2008 VA examination, he indicated that his tinnitus had been of longstanding duration but he was not sure when it began.  The Veteran's own reported history of his tinnitus disorder continuity is inconsistent.  Such undermines the veracity of his statements.  

Finally, the Board has considered the Veteran's personal testimony at his October 2010 BVA hearing, which the undersigned found to be forced and contrived.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Notably, the Veteran vacillated when he answered questions with respect to the onset of his hearing loss.  The undersigned noted that he initially expressed reservations as to whether he had hearing loss in service.  He also seemed evasive when addressing the chronicity of the conditions.

Accordingly, the Board finds the Veteran's statements asserting [in-service incurrence or continuity of symptomatology since service] lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss or tinnitus to active duty.    

To that end, the Board places significant probative value on an April 2008 VA examination undertaken to specifically address the Veteran's bilateral hearing loss and tinnitus claims.  The April 2008 VA examiner opined that his bilateral hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.  The VA examiner indicated that although exposure to acoustic trauma was conceded, based on his duty as an aircraft mechanic, a whispered voice test done at separation was within normal limits.  The VA examiner conceded that this method of testing was inadequate for the assessment of high frequency cochlear damage caused by acoustic trauma however, he placed high probative value on the fact that an April 1964 audiogram reflected normal hearing through 6000 Hz.  

He further considered that this April 1964 audiogram noted a history of noise exposure with jets/props for 2 years and 6 months.  Based on this evidence, the VA examiner opined that the Veteran's military noise exposure did not affect his hearing.  He stated that he could not find any evidence to corroborate the Veteran's assertions that he had been told he had a 49 percent loss in one ear and a 47 percent loss in the other ear.  The VA examiner indicated that there were no complaints of tinnitus found either.  Moreover, he stated that the tinnitus the Veteran complained of at the VA examination was not typical of acoustic trauma.  Based on these findings, the VA examiner indicated that it was less likely that the Veteran's hearing loss and tinnitus were caused by or a result of unprotected military noise exposure.  

The Board finds that the April 2008 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the April 2008 VA examiner interviewed the Veteran, and conducted a physical examination.  There is no contradicting medical evidence of record.  While the record was held open, following his BVA hearing, in order to afford him the opportunity to submit a medical opinion supporting his contentions, no such evidence was submitted.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral hearing loss and tinnitus, and active duty service.  Although the Veteran is competent to report that he has hearing problems and  tinnitus, he is not competent to render a medical opinion as to the etiology of these disabilities.  Moreover, the Board finds that the April 2008 VA examiner's opinion is the most probative evidence of record.  This is because he reviewed his records, considered his reported history, and examined the Veteran.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss or tinnitus developed in service or is due to any event or injury in service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Further, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), other organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, are regarded as chronic diseases.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss or tinnitus within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

As previously noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  

The Board notes that the Veteran's service treatment records do not reflect a diagnosis of a respiratory disorder.  In fact, chest x-rays completed in April 1962 and March 1964 were essentially negative.  The Veteran's August 1964 separation examination reflected a normal clinical evaluation of his lungs and chest.  

Post-service treatment records reflect a note from the Veteran's private doctor indicating that the Veteran had a history of COPD and asthma and that he had first been treated by this particular physician in October 1981.  A June 1998 private treatment record noted that the Veteran smoked for 30 years, 2 packs per day.  The private treating physician indicated that the Veteran had experienced shortness of breath on exertion for five years.  An April 1999 hospitalization record noted that the Veteran had a history of shortness of breath and that he had experienced extreme shortness of breath that morning.  It was noted that the Veteran had experienced a similar episode in January 1991, and had been hospitalized at that time.  Another private treatment record associated with that particular hospitalization noted that the Veteran had a long history of asthma.  An April 1999 private treatment record noted a diagnosis of recurrent acute bronchitis.  

The Veteran asserts that his respiratory disorders are the result of exposure to jet fuel and/or cold weather during service.  In a January 2008 statement, the Veteran reflected that he was told during his discharge physical that his lungs were damaged due to working around air craft fuel and damp weather in Buford, South Carolina where he was stationed for 42 months.  He indicated that at approximately age 36, he started noticing the effects of being stationed in Buford and the job that he had held during that time.  He noticed that he was limited in his physical work and got out of breath easily.  See January 2008 statement.  

There is no evidence in the file to corroborate that these statements were made to the Veteran.  As noted above, the Veteran's separation examination was normal.  Although he initially testified that he was not treated until as early as 1975 (over 10 years post-service) (T. at 11), he appears to have intimated that his respiratory symptomatology had been chronic since service.  See T. at 19.  He is competent to make such a claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").    


The Board finds that these assertions raise a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, a VA examination is required to determine the etiology of the Veteran's current respiratory disorder.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to evaluate the relationship between his respiratory disorder and active duty service.  The examiner should identify any current chronic respiratory disorder.  All necessary testing should be completed.  

The examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any current respiratory disorder had its onset in service or is otherwise causally related to service, to include exposure to jet fuel and/or cold weather.   
      
The examiner should discuss the Veteran's assertions that he has suffered from a respiratory disorder since service, and the first documented diagnosis of a respiratory disorder as early as October 1981.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


